Filed 10/8/19
                CERTIFIED FOR PUBLICATION

IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                SECOND APPELLATE DISTRICT

                        DIVISION EIGHT


GERALD LAMONT MYLES,                  B288905

       Plaintiff and Appellant,       (Los Angeles County Super. Ct.
                                       No. BC661051)
v.

PENNYMAC LOAN SERVICES,
LLC et al.,

       Defendants and Respondents.


      APPEAL from a judgment of the Superior Court of Los
Angeles County, Barbara A. Meiers, Judge. Affirmed.
      J. Wright Law Group, Jamie Wright, and Eric C. Jacobson
for Plaintiff and Appellant.
      Blank Rome, Cheryl S. Chang, Christine Lee for
Defendants and Respondents PennyMac Loan Services, LLC and
PennyMac Corp.
      Burke, Williams & Sorensen, Richard J. Reynolds, Fabio R.
Cabezas for Defendant and Respondent MTC Financial Inc.
                    __________________________
      Gerald Myles sued Pennymac Loan Services and others for
wrongful foreclosure, claiming the assignment of his mortgage to
Pennymac was invalid. The trial court correctly sustained the
defense demurrer because Myles alleged no facts to support his
claim.
                                   I
      Myles’s factual allegations are as follows. In 2007 Myles
got a $880,000 mortgage from Washington Mutual Bank secured
by his Los Angeles home. Myles fell behind in his payments in
the summer of 2008 and the debt fell into default. At oral
argument, Myles’s attorney said Myles paid nothing on his
mortgage after 2008.
      On September 25, 2008, the federal government closed
Washington Mutual. The Federal Deposit Insurance Corporation
as receiver transferred Myles’s mortgage to JPMorgan.
      What happened next is the crux of this case. The ten
documents Myles appended to his complaint seem to show
JPMorgan assigned Myles’s mortgage to Pennymac. Myles
attached Exhibit E to his first amended complaint. This
document is a recorded assignment of Myles’s deed of trust from
JPMorgan to Pennymac on February 27, 2015.
      Myles’s Exhibit G is a recorded substitution of trustee
dated June 10, 2016. This document announces Pennymac
substituted MTC Financial Inc. dba Trustee Corps as the new
trustee on Myles’s mortgage. MTC Financial is Pennymac’s co-
defendant in this case.
      Pennymac and MTC Financial foreclosed on Myles’s house
on April 24, 2017.
      Myles alleged Pennymac and MTC Financial had no
rightful claim to foreclose on his home, on the following logic.




                               2
Myles alleges Washington Mutual sold his mortgage “to another
entity or entities. The entity or entities were not Defendants
named in this action.”
      Concerning Pennymac, Myles’s complaint argues his
mortgage “was not legally transferred, conveyed, or assigned to
Defendant [Pennymac].” Why not? Because Pennymac acquired
a debt “nearly eight years after the debt was in default.”
      So according to his complaint the heart of Myles’s case is an
allegation that one financial institution may not validly assign a
mortgage to another if the mortgage is in default. Such an
assignment, Myles concludes, is “void.” In other words, Myles
claims he had the power to invalidate mortgage assignments by
deciding not to pay his mortgage. We now examine that claim as
a matter of law.
                                  II
      The trial court rightly sustained the demurrer to Myles’s
wrongful foreclosure claim, which is illogical and incorrect.
      We independently review this question. We assume the
truth of the complaint’s factual allegations but not its legal
conclusions, such as whether a particular assignment was or was
not legally void. (Mendoza v. JPMorgan Chase Bank, N.A. (2016)
6 Cal.App.5th 802, 810 (Mendoza).)
      It is not enough for a homeowner merely to allege a
mortgage assignment was voidable. (Yhudai v. IMPAC Funding
Corp. (2016) 1 Cal.App.5th 1252, 1256.) Rather, the homeowner
must allege facts supporting a legally viable theory as to why the
challenged assignment is void as a matter of law. (Kalnoki v.
First American Trustee Servicing Solutions, LLC (2017) 8
Cal.App.5th 23, 44; cf. Yvanova v. New Century Mortgage Corp.
(2016) 62 Cal.4th 919, 929–930 [distinguishing between void and




                                3
voidable contracts].) Courts examine a plaintiff’s argument that
an assignment is void to determine if the legal argument is
legally correct. (E.g., Mendoza, supra, 6 Cal.App.5th at pp. 811–
820.)
       Myles’s legal argument is incorrect because he does not
explain how the assignments of his mortgage are void as a matter
of law. His complaint seems to suggest that a borrower, by
refusing to pay, can prevent a lender from assigning the debt.
Why? Myles does not give a logical basis for this strange
suggestion. Neither does he support it with legal authority. The
trial court properly sustained the demurrer.
       At oral argument, Myles’s attorney argued along the lines
that everyone knows there was a lot of monkey business in the
mortgage markets in the last decade. This argument does not
save the complaint.
                                  III
       Myles’s first amended complaint contained five other
causes of action. Myles’s appeal fails on these claims.
       Two claims were federal in character. The defendants
removed this case to federal court, where a district judge
dismissed the two federal claims as invalid and then remanded
the case to state court. (See Myles v. PennyMac Loan Service
LLC (U.S. Dist. Ct., C.D.Cal, Oct. 10, 2017, No. CV 17-4343) 2017
WL 8181029.) Review of that ruling is for the Ninth Circuit, not
this court.
       Another two claims are forfeited. Myles’s opening brief
does not discuss his claims for violation of Civil Code section 2934
or for cancellation of written instruments. This omission is
forfeiture. (See Davies v. Sallie Mae, Inc. (2008) 168 Cal.App.4th
1086, 1096.)




                                 4
       Myles’s final claim is for unfair competition. This claim
fails for want of an underlying claim. (AMN Healthcare, Inc. v.
Aya Healthcare Servs., Inc. (2018) 28 Cal.App.5th 923, 950.)
                                   IV
       The trial court properly denied leave to amend. Myles has
identified no facts or theories that might rescue his invalid
wrongful foreclosure claim. Nor has he properly established
another basis for leave to amend. He mentions the Rosenthal Act
in passing, but his duty is to set forth clearly and specifically the
substantive law, the elements of the proposed cause of action, the
supporting legal authority, and supporting factual allegations.
The allegations must be factual and specific and not vague or
conclusionary. (Rossberg v. Bank of America, N.A. (2013) 219
Cal.App.4th 1481, 1491.) Myles is not entitled to leave to amend
because he has not discharged this duty.
                          DISPOSITION
       The judgment is affirmed. Costs to Pennymac and MTC.




                                            WILEY, J.


WE CONCUR:


            GRIMES, Acting P. J.




            STRATTON, J.




                                  5